Title: William H. Fitzhugh to Thomas Jefferson, 18 May 1818
From: Fitzhugh, William Henry
To: Jefferson, Thomas


          
            Sir
            Ravensworth (near Alexandria) May 18th 1818
          
          At the request of some of my neighbors, I have undertaken to ask your opinion and such information, as your own experience will enable you to give, as to the most direct line of communication between the City of Washington, and that section of the country in which you reside. From the former place a turnpike road, designed to intersect the Little River turnpike between the six & seven milestones, has already been commenced, and will be completed (most probably) in the course of the ensuing summer. We now have it in contemplation, to continue the same road across to Yates’ ford on Bull Run, & thence to Norman’s ford on the Rappahannoc, unless some more eligible points can be discovered—Should we succeed in getting it so far, we think it fair to calculate on seeing it extended, in the course of a few years, to our brethern beyond the mountain—Indeed unless we are very much mistaken in our estimate of the importance of such a road, it must be embraced in any general plan of internal improvement, that may be adopted either by the State or the national government—
          We have been induced to apply to you, Sir, for information on this subject, from knowing that, at one time, you frequently travelled the route over which we propose to pass; & from having understood that you had formerly suggested a similar undertaking to the one, in which we are now about to engage—
          Hoping, Sir, that you will pardon the liberty, a stranger has taken with you,
          
            I have the honor to subscribe myself very respectfuly Yrs &—&c—
            W. H. Fitzhugh
          
        